Case 3:19-cr-00262-N Document'41» Filed 12/02/19 Page1of5 PagelD 84

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS!" DEC -2 PM I: hu
DALLAS DIVISION
UNITED STATES OF AMERICA

Ws NO. 3:19-CR-262-N
SHON GREENWOOD

FACTUAL RESUME

 

In support of Shon Greenwood’s plea of guilty to the offenses in Counts One and
Two of the indictment, Greenwood, the defendant, Gabriela Vega, the defendant’s
attorney, and the United States of America (the government) stipulate and agree to the
following:

ELEMENTS OF THE OFFENSE

 

To prove the offenses alleged in Counts One and Two of the indictment, charging
a violation of 18 U.S.C. § 2251(a), that is, Production of Child Pornography, the
government must prove each of the following elements beyond a reasonable doubt:!

First. That the defendant used, persuaded, enticed or coerced a minor to
engage in sexually explicit conduct;

Second. That the defendant acted with the purpose of producing a visual
depiction of such conduct; and

Third. That the visual depiction was produced using materials that had been
mailed, shipped, or transported in or affecting interstate or foreign
commerce, including by computer.

 

' Fifth Circuit Pattern Jury Instruction 2.84 (5th Cir. 2015).

Factual Resume—Page 1

 
Case 3:19-cr-00262-N Document 41 Filed 12/02/19 Page2of5 PagelD 85

STIPULATED FACTS

 

1. Greenwod admits and agrees that on or about December 16, 2018, in the Dallas
Division of the Northern District of Texas, he did knowingly use, persuade, induce, and
entice a minor, Jane Doe #1, to engage in sexually explicit conduct for the purpose of
producing a visual depiction of such conduct, which was produced using materials that had
been mailed, shipped, and transported in and affecting interstate and foreign commerce by
any means, including by computer, that is, the defendant used his cell phone to create a
visual depiction of Jane Doe, a minor who was then 9-years-old, depicting Shon
Greenwood penetrating the mouth of Jane Doe with his penis.

2. Greenwood admits and agrees that on or about December 16, 2018, in the
Dallas Division of the Northern District of Texas that he and Dawn Greenwood used,
persuaded, induced, and enticed, a minor Jane Doe, to engage in sexually explicit conduct
for the purpose of producing a visual depiction of such conduct, which was produced
using materials that had been mailed, shipped and transported in and affecting interstate
and foreign commerce by any means, including by computer, that is, Dawn Greenwood
and Shon Greenwood, used a cell phone to create a visual depiction of Jane Doe, a minor
who was then 9-years-old, depicting Dawn Greenwood pushing Jane Doe’s head down
on Shon Greenwood’s penis.

3. Specifically, the Dallas Police Department received information from the

Boone County, Missouri Sheriff's Office that they had received a Cybertip from the

Factual Resume—Page 2
Case 3:19-cr-00262-N Document 41 Filed 12/02/19 Page3of5 PagelD 86

National Center for Missing and Exploited Children that an individual had distributed
child pornography using Facebook. The sheriff viewed the video and found that it
contained child pornography. Facebook indicated that the person who posted and
distributed the child pornography was Shon Greenwood. The sheriff was able to
determine that the IP address belonged to Shon Greenwood in Missouri.

4. Based on the information from Facebook and further investigation, the Boone
County Sheriff's Office executed a search warrant where the Greenwoods were thought
to reside on January 11, 2019. Upon talking to neighbors, the deputies learned that Shon
had lived at the residence with his wife, Dawn Greenwood, Jane Doe (9-years-old) and
another minor female. Shon had moved to Balch Springs, Texas in October 2018, and
Dawn had joined her husband in mid-December 2018. Shon’s step-father and nei

wages S&- fuel
identified the girl depicted in one of the child pornography videos that Shon had
distributed on Facebook as Jane Doe. A blanket was located at the home in Missouri that
matched the blanket in the —— 50 (BS

5. Based on the information received from the Boone County Sheriff's Office, the
Dallas Police Department executed a search warrant at the Greenwood’s Balch Springs
residence which is located in the Northern District of Texas. The Greenwoods were both
present during the execution of the search warrant, as well as the two minors, including
Jane Doe. The police seized the Greenwoods’ cell phones. The phones were forensically
examined, and they found child pornography as defined in 18 U.S.C. § 2256, including

the videos described in Counts One and Two of the indictment Shon Greenwood’s phone.

In the first video, Shon is penetrating the mouth of Jane Doe with his penis. In the

Factual Resume—Page 3
Case 3:19-cr-00262-N Document 41 Filed 12/02/19 Page4of5 PagelD 87

second video, Dawn placed Jane Doe’s mouth on Shon’s penis and encouraged her to
give him oral sex. The police recognized the room that the video was filmed as a room in
the Balch Springs residence. While the videos were produced on the same day, the first
was several hours before the second, and only depicted Shon and Jane Doe. Dawn
agreed to speak with the detectives, and she admitted that she took part in the production
of the video depicting Shon penetrating Jane Doe’s mouth with his penis.

6. Shon Greenwood admits that the videos he produced, including the video he
made with Dawn Greenwood and Jane Doe, as described in Counts One and Two, depict
sexually explicit conduct and the lewd and lascivious genitals of a minor girl as defined in
18 U.S.C. § 2256. Greenwood acknowledges that he knowingly produced and participated
in the videos described in Counts One and Two, knowing that the child depicted was a
nine-year-old girl. He agrees and stipulates that the visual depictions of the lewd and
lascivious exhibition of the genitals and sexually explicit conduct involving Jane Doe were
produced using a cell phone manufactured outside the State of Texas. He further stipulates

that the production of the video occurred in the Northern District of Texas. Greemweed

further—aprecs—and-stiputatesthat—al—of-his-conduct—involvinge-the-production=of-ehHd
porregraphy-shalt-betaken into-accountinthe-cuidelines--andis netmitedtoethe-eeone :
chargedn-Counts-One-andtwo. & i

   

7. The defendant agrees that the defendant committed all the essential elements
of the offenses. This factual resume is not intended to be a complete accounting of all the
facts and events related to the offenses charged in this case. The limited purpose of this

statement of facts is to demonstrate that a factual basis exists to support the defendant’s

Factual Resume—Page 4

 
Case 3:19-cr-00262-N Document 41 Filed 12/02/19 Page5of5 PagelD 88

guilty plea to Counts One and Two of the indictment.

‘
AGREED TO AND STIPULATED on this }’ day of _ /f, | cine

, 2019.

 

t+

ERIN NEALY COX

UNITED STATES ATTORNEY

Meo Lhkzard

SHON GREENWOOD

Defendant

Was

GABRIEEA VEGA
Attorney for Defendant

Factual Resume—Page 5

Cable E Spo—
CAMILLE E. SPARKS
Deputy Section Chief
Assistant United States Attorney
Texas State Bar No. 00790878
1100 Commerce, Third Floor
Tel: 214-659-8600
Fax: 214-659-8809
Email: Camille.sparks@usdoj.gov
